Citation Nr: 0215509	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-20 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran had active service from January 1956 to April 
1958. 

The veteran was denied service connection for a back disorder 
in a November 1991 rating decision.  He filed a notice of 
disagreement as to that decision in March 1992 and the RO 
issues a statement of the case in April 1992.  The veteran 
did not timely file a substantive appeal, and the November 
1991 rating decision became final.

In August 1996, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  In a February 1997 rating decision, the RO found 
that the veteran had not submitted new and material evidence 
and denied his claim.  The veteran disagreed with the 
February 1997 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 1997.  

In November 1998 and July 1999, the Board remanded this issue 
for further evidentiary development.  After the requested 
development was accomplished, the RO issued supplemental 
statements of the case (SSOC) which continued the previous 
denial.  

In connection with his appeal the veteran testified at a 
videoconference hearing in April 1998, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2002).  A transcript 
of the hearing is associated with the claims file.

In September 2002, the veteran was notified that the Board 
Member who presided at the April 1998 hearing was not longer 
employed at the Board and that the veteran was entitled to 
another hearing.  In an October 2002 letter, the veteran's 
representative notified the Board that the veteran would be 
unable to attend a second hearing and that he wished to waive 
his right thereto.

Other issues

The Board observes that, in the February 1997 rating 
decision, in addition to denying the issue of entitlement to 
service connection for a back disability, the RO also issued 
decisions on entitlement to service connection for a right 
leg disorder, a nervous condition and headaches, entitlement 
to a total disability rating based on individual 
unemployability, and entitlement to an increased disability 
rating for a right shoulder disorder.  With the exception of 
the issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for a back disorder, no other issue is presently 
in appellate status.

FINDINGS OF FACT

1.  In an unappealed November 1991 rating decision, the RO 
denied service connection for a back disorder. 

2.  The evidence associated with the veteran's VA claims 
folder subsequent to the RO's November 1991 rating decision 
is not new and so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The RO's November 1991 decision denying service 
connection for a back disorder is final.  38 U.S.C.A. 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the RO's November 1991 decision, new and material 
evidence sufficient to reopen the claim has not been 
received, and so the veteran's claim of entitlement to 
service connection for a back disorder is not reopened. 38 
U.S.C.A. 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a back disorder, which was denied by the Board 
in November 1991. 

The Board points out that although in the February 2002 and 
May 2002 SSOCs the RO reopened the claim for service 
connection for a back disorder and adjudicated the claim on 
the merits, the Board must first examine whether the evidence 
warrants reopening the claim.  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  Quartuccio, supra. 

In February 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
what the evidence must show in order to reopen his claim and 
to substantiate it.  He was also informed of the steps 
already taken by the RO, of the evidence still needed from 
the veteran, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by correspondence 
from the RO following the Board's December 1998 remand, by 
the February 1997 rating decision, by the April 1997 
statement of the case (SOC), and by the February 1999, May 
2000, February 2002 and May 2002 SSOCs.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).  

The Board notes that certain of the veteran's service medical 
records are missing and are presumed to have been destroyed 
in a fire at the National Personnel Records Center in St. 
Louis, Missouri.  The VCAA requires VA to make reasonable 
efforts to obtain records that are relevant to the veteran's 
claim. When such records are those of another Federal 
department or agency, VA's efforts to obtain these records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. See 
38 U.S.C. § 5103A; see also Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

The RO has made efforts to secure these missing service 
medical records, to no avail.  There remains no reasonable 
possibility that the missing records, or copies thereof, 
exist, and further efforts to obtain them would be futile.     

The Board additionally noted that numerous efforts have been 
made to secure other evidence pertinent to this claim, 
including in connection with the two Board remands.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including presenting testimony at a 
videoconference hearing.

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.30 (2001).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

The Board observes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim prior to 
this date, so the earlier version of the law remains 
applicable in this case.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); see also 38 U.S.C.A. § 5103A (West Supp. 
2002).

Factual Background 

The "old" evidence

Evidence of record at the time of the final RO decision in 
November 1991 are as follows.

Service medical records are associated with the veteran's VA 
claims folder, but these appear to be incomplete.  They do 
not contain any record of a physical examination conducted 
either at enlistment or separation.  The service medical 
records in the file include a clinical record dated in 
October 1957 which shows that the veteran suffered an injury 
playing football, which resulted in a right shoulder 
dislocation.  There is no reference to a back injury.  The 
record reveals that morning reports were also checked in 
October 1991 and no reference to the claimed back injury was 
found.  

Also of record are various clinical reports, none of which 
referred to a back problem.  The veteran underwent a VA 
compensation and pension physical examination in April 1990.  
He did not mention back problems, and none was identified by 
the examiner.

The evidence of record in November 1991 also included the 
veteran's statements as to in-service incurrence of injury.  
See, in particular, a statement of the veteran which was 
submitted to the RO in June 1991.

The November 1991 rating decision

A November 1991 rating decision denied service connection for 
a back disorder because the RO found that no evidence of an 
in-service injury to the back.  The veteran was notified of 
the denial in November 1991.  

The additional evidence

The evidence added to the file after November 1991 includes 
the following: VA examination reports from August 1996, VA 
outpatient treatment reports from February 1990 to present, 
treatment records from W.B., M.D., Social Security 
Administration disability records, the transcript of an April 
1998 hearing, treatment reports from I.W., M.D., and 
treatment reports from S.D.S., D.O.  These will be discussed 
below.

Analysis

Preliminary matter

As discussed above, the veteran's service medical records are 
only partially accounted for, despite attempts by the RO to 
obtain them.  It is presumed that they were destroyed in a 
July 1973 fire at the National Personnel Records Center in 
St. Louis, Missouri.

The Board notes that, in cases such as this, where a 
veteran's service medical records are presumed destroyed, the 
Board has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, the legal standard for proving a claim for 
service connection is not lowered in such a case, but rather, 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran is increased.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a back disorder.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the November 1991 rating action, the evidence 
then of record satisfied none of the required elements.  The 
RO specifically grounded its denial in the absence of 
evidence of an in-service injury or disease, Hickson element 
(2).  However, there was also no diagnosis of a current 
disability of record, element (1), and no evidence to show a 
relationship between any in-service incident and the 
veteran's current symptoms, element (3).  

The evidence submitted after the November 1991 denial, 
although arguably providing a current diagnosis of arthritis 
of the lumbar spine, does not provide any evidence of an in-
service injury to the low back and does not tend to establish 
a nexus between an in-service injury and any current 
symptoms.  

Medical reports, including March 1998 and September 1998 
treatment reports from I.W. and a March 1990 x-ray report, 
provide evidence of a diagnosis of arthritis of the back.  
Other medical evidence, including VA outpatient treatment 
records and treatment reports from S.D.S., D.O., do not even 
establish a current diagnosis, but refer simply to low back 
pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  The Board will accept for the purposes of its 
discussion that a current low back disability in fact exists. 

The recent medical reports do not address the matter of in-
service injury or disease or of a nexus between the veteran's 
recently identified low back disability and his military 
service.  A March 1990 x-ray report refers to evidence of old 
compressions of the thoracic vertebra, but does not relate 
these thoracic compressions to the veteran's lumbar spine 
complaints or to any incident of service.  An August 1996 VA 
examination report provides a diagnosis of chronic low back 
pain, but states only that it is possibly related to 
degenerative joint disease.  None of these reports address a 
relationship to service.  

Statements from the veteran, including his hearing testimony, 
although continuing to report an in-service injury, cannot be 
considered new and material as to the matter of medical 
nexus.  Laypersons are capable of testifying as to symptoms, 
but not as to medical matters such as diagnosis or date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  

The Board also notes that the veteran's hearing testimony as 
to in-service incurrence was already of record in November 
1991, in the form of his original claim and his June 1991 
statement.  In essence, the veteran's hearing testimony, as 
it relates to in-service incurrence of injury, is repetitious 
of statements made by the veteran which were of record in 
November 1991.  The statements thus cannot be considered to 
be new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

The outpatient treatment reports contain a statement that the 
veteran was injured in service and was experiencing low back 
symptoms.  This appears to be merely a recitation of the 
veteran's statements and not a medical finding, and as such 
the Board finds that it is not new and material.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

Although the Board has concluded that the recent evidence of 
arthritis, which  was not of record in November 1991, 
arguably satisfies Hickson element (1), the Board further 
concludes that no evidence which has been added to the record 
since November 1991 satisfies Hickson elements (2) and (3).  
His claim to reopen fails on that basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996) [there must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim].  
Accordingly, new and material evidence has not been submitted 
which is sufficient to reopen the claim.  The veteran's claim 
of entitlement to service connection for a back disorder is 
not reopened and remains denied. 

Additional comment

As noted above in connection with its discussion of the VCAA, 
VA's duty to assist in cases such as this is circumscribed.  
In the absence of a reopened claim, there is no duty to 
assist.



ORDER

The claim of service connection for a back disorder is not 
reopened; the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

